KELLEY, Justice
(dissenting):
I respectfully dissent. I conclude that the evidence offered by petitioner falls far short of establishing by clear and convincing evidence, as we have defined that term in Weber v. Anderson, 269 N.W.2d 892, 895 (Minn.1978) and Kavanagh v. The Golden Rule, 226 Minn. 510, 517, 33 N.W.2d 697, 701 (1948), that he is now psychologically and emotionally fit to resume the practice of law to the extent that he can handle stress associated with that profession. Therefore, I would follow the recommendation of the panel of the Lawyers Professional Responsibility Board to not at this time grant reinstatement.